Reversed and Rendered in Part, Reversed and Remanded in Part, and
Majority and Concurring Opinions filed June 14, 2022.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00905-CV

      DIAMOND OFFSHORE DRILLING, INC. AND DIAMOND RIG
                INVESTMENTS LTD, Appellants
                                        V.

                         WILLIAM BLACK, Appellee

                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-74728

                      CONCURRING OPINION

      In their first issue, appellants contend that the jury’s answer to question one
cannot support a judgment in Black’s favor because that question presented a Jones
Act claim, and Black may not recover under the Jones Act. The court overrules the
issue because it concludes question one submitted an ordinary negligence claim,
not a Jones Act claim. I agree with the court’s disposition of appellants’ issue but
write separately to explain how my reasoning differs from my colleagues in the
majority.

      Question one asked:

                                QUESTION NO. 1

           Did the negligence, if any of those named below cause, in
      whole or in part, the occurrence in question?

             Answer “Yes” or “No” for each of the following:
             Diamond Offshore Drilling, Inc.                    Yes
             Diamond Rig Investments Limited                    Yes
             William Black                                      Yes

      In essence, the issue is whether question one submitted an ordinary
negligence theory or a Jones Act theory when the question combined, and omitted,
elements of both. Appellants say that question one presented a Jones Act theory
because it referenced the Jones Act’s “featherweight” causation standard as
opposed to the proximate cause standard required under Texas negligence law. See
Noble Drilling (US) Inc. v. Fountain, 238 S.W.3d 432, 439-40 (Tex. App.—
Houston [1st Dist.] 2007, pet. denied); Cepeda v. Orion Marine Constr., Inc., 499
S.W.3d 579, 583-84 (Tex. App.—Houston [1st Dist.] 2016, pet. denied)
(comparing causation standards under negligence and Jones Act claims). Although
the charge defined the term “proximate cause,” appellants observe that the jury was
not asked to apply that definition in question one or elsewhere. Black, on the other
hand, argues that question one submitted an ordinary negligence claim,
notwithstanding its lack of explicit reference to “proximate cause.” The parties’
arguments require us to interpret the charge.




                                         2
      The Supreme Court of Texas has recently applied jury charge interpretation
principles in examining competing constructions of a charge. Mem’l Hermann
Hosp. Sys. v. Gomez, ___ S.W.3d ___, 2022 WL 1194374 (Tex. 2022).                 In
determining whether a charge interpretation is reasonable, we view the charge as a
whole and interpret it “in the light of its entire content, of the issues between the
parties, and of the evidence relevant thereto.” Id. at *6. Jury charges are given
their commonsense interpretation, gleaned from both the text of the charge and the
context of the case. Id.; see L&S Meats, LLC v. USA Feedyard, LP, No. 07-18-
00030-CV, 2020 WL 371726, at *3 (Tex. App.—Amarillo Jan. 22, 2020, pet.
denied) (mem. op.) (“The relevant viewpoint [in interpreting a jury charge] is that
of a juror untrained in the law who is exercising common sense. . . . To that we
add the duty to interpret them . . . in the context of the whole situation before the
jury.”) (citations omitted); Nip v. Checkpoint Sys., Inc., 154 S.W.3d 767, 772 n.3
(Tex. App.—Houston [14th Dist.] 2004, no pet.) (“We are to read jury instructions
like jurors do—with common sense.”) (collecting cases).          Additionally, jury
questions are afforded a reasonable, as opposed to technical, construction. L&S
Meats, 2020 WL 371726, at *3. We interpret charges as of the time they were
prepared and in the context of the whole situation before the jury.          Id.; see
Broughton v. Humble Oil & Ref. Co., 105 S.W.2d 480, 485-86 (Tex. App.—El
Paso 1937, writ ref’d). The situation before the jury includes the nature of the
dispute, the claims between the parties, and relevant evidence. L&S Meats, 2020
WL 371726, at *3. We must refer to these principles in resolving appellants’
initial argument that question one submitted a Jones Act claim, an improper theory
of recovery. See id. (applying charge interpretation principles to evaluate whether
charge submitted a proper theory of recovery).




                                         3
       I agree with the court that the charge contained no definitions or instructions
pertaining to a Jones Act claim. Question one itself included only one element of a
Jones Act claim: the causation standard. On the other hand, the charge included
all definitions and language applicable to an ordinary negligence claim under
Texas state law, with the exception of the proximate cause element in question
one.1 Thus, viewing the charge as a whole, it contained all features of an ordinary
negligence claim, except one; and it contained no features of a Jones Act claim,
except one. At the time of submission, moreover, the nature of the claims between
the parties did not include a Jones Act claim because the court previously directed
a verdict in appellants’ favor on that claim. Thus, the “whole situation before the
jury,” the evidence, and the status of the claims lead me to conclude that question
one is reasonably construed as presenting an ordinary negligence theory and that it
is not reasonably construed as presenting a Jones Act theory. Because appellants’
first issue turns on the proposition that question one submitted a Jones Act claim,
the court correctly overrules it.2


       1
         According to the majority, each of the required negligence elements was “substantially
submitted” in question one. I respectfully disagree. Question one makes no reference to
proximate cause and did not allow the jury to take it into account. See Diamond Offshore Mgmt.
Co. v. Guidry, 171 S.W.3d 840, 844 (Tex. 2005). The proximate cause element was clearly
omitted from question one.
       2
          Although I agree with the court’s result on this issue, I disagree with aspects of its
reasoning. As mentioned, I do not agree with the majority that question one submitted the
proximate cause element; it did not. Additionally, the majority states that, because appellants did
not object to question one’s defective wording, they have waived their complaint on appeal.
This assertion is incorrect and misapprehends appellants’ complaint. I agree that question one
submitted an ordinary negligence claim, and the question was defective because it omitted an
essential element. As the record stands, we must consider that omitted element deemed found in
a manner to support the judgment. See Tex. R. Civ. P. 279. If appellants were arguing on appeal
that the trial court erred in using the Jones Act causation standard in question one instead of a
proximate cause standard, then I would agree such a complaint would be waived due to the lack
of objection. See United Scaffolding, Inc. v. Levine, 537 S.W.3d 463, 481 (Tex. 2017) (a
defendant must preserve error by objecting when an independent theory of recovery is submitted
defectively, including when an element of that theory is omitted). But appellants do not
                                                4
       I caution that the court’s decision should not be interpreted as suggesting
that an ordinary negligence theory is a proper theory of recovery under the facts
presented, assuming Texas state law applies. The allegations and evidence would
potentially support recovery only under a premises liability theory because Black
suffered injury caused by an unreasonably dangerous condition on the rig. See
generally Williams v. Olivo, 952 S.W.2d 523 (Tex. 1997) (holding that in cases
founded on premise defects, findings of simple negligence would not establish
liability and that the factors set forth in Corbin v. Safeway Stores, Inc., 648 S.W.2d
292 (Tex. 1983) must be submitted). This case was not presented to the jury under
the premises liability elements, and this appeal is governed by the charge as
submitted. See Vast Constr., LLC v. CTC Contractors, LLC, 526 S.W.3d 709, 719
(Tex. App.—Houston [14th Dist.] 2017, no pet.).3

        I concur in the court’s judgment.




                                             /s/       Kevin Jewell
                                                       Justice

Panel consists of Justices Jewell, Zimmerer, and Hassan (Hassan, J., majority).




challenge the omission of proximate cause from the negligence question; rather, they argue that
the omission of proximate cause means that the question was not a negligence question at all. I
reject that argument for the reasons I have stated, but I cannot agree that waiver has any bearing
on the matter.
       3
          Appellants suggest additionally that any recovery under Texas state law—regardless the
theory—is unavailable to Black for the same reasons the Jones Act is unavailable. This
argument invokes the federal preemption doctrine. See generally Stier v. Reading & Bates
Corp., 992 S.W.2d 423 (Tex. 1999). No federal preemption issue was presented in the trial
court, so the court properly does not address the question.

                                                   5